--------------------------------------------------------------------------------

[plurislogo.jpg]

PURCHASE AND SALE AGREEMENT


            This Purchase and Sale Agreement (the “PSA”) is dated August 28th,
2009, and is entered into by and between Pluris Energy Group Inc., a Nevada
corporation whose address is Suite 200 –1311 Howe Street, Vancouver, British
Columbia, Canada V6Z 2P3 (“PEYG”) and GT Venture Management AG (“GTV”), a Belize
corporation whose address is 76 Dean Street, Belize City, Belize.

RECITALS


WHEREAS:


A.        PEYG wishes to sell its interests in its two wholly owned
subsidiaries, Pluris Energy Group Inc., a British Virgin Islands corporation
(“PBVI”) and Pluris Sarmiento Petroleo SA, an Argentine corporation (“PSP”)
(together referred to hereafter as the “Subsidiaries”);

B.        GTV wishes to purchase PEYG’s interests in the Subsidiaries for the
Purchase Price, as hereafter defined;

C.        By this instrument, PEYG and GTV set forth their agreement concerning
the purchase and sale of the Subsidiaries.


AGREEMENT


In consideration of the mutual promises contained herein, PEYG and GTV agree as
follows:

ARTICLE I
PURCHASE AND SALE OF THE SUBSIDIARIES

1.1        Purchase and Sale. PEYG hereby agrees to sell and GTV hereby agrees
to purchase the Subsidiaires, of which 100% of the issued and outstanding shares
of PBVI are represented in certificate form in the former name of the Company,
Petrogen Corp., through PBVI share certificate #2 in the amount of 10,000 shares
(the "PBVI Certificate"), a copy of the PBVI Certificate of which is attached
for reference as “Exhibit A” hereto; and 100% of the issued and outstanding
shares of PSP, which are held in ownership through Bare Trust Agreements (the
“BTA’s”) by each of Soumitra Sam Sen and Sacha H. Spindler (the “BTA Holders”),
those BTA's of which are attached for reference as “Exhibit B” hereto, whereby
the bare trust ownership of PSP is held in the form of share certificate #1 in
the name of Soumitra Sam Sen in the amount of 61,200 common shares of PSP and
share certificate #2 in the name of Sacha H. Spindler in the amount of 58,800
common shares of PSP (collectively, the “PSP Shares”), copies of which are
attached for reference as “Exhibit C” hereto.

1.2        Purchase Price. The purchase price for the subsidiaries shall be the
following:

(i)          GTV shall assume all of the obligations and liabilities related to
the assumption of certain of the debts of PEYG’s (the “Debts”), those Debts of
which are detailed in their entirety and attached for reference as “Exhibit D”
hereto;

--------------------------------------------------------------------------------

1.3        Transfer of the PBVI Certificate and PSP BTA’s. Within five business
days subsequent to the execution of this Purchase and Sale Agreement, PEYG will
deliver to GTV all necessary documentation including the PBVI Ceritificate fully
executed and the PSP Shares including documentation fully assigning to GTV the
BTA’s as well as PEYG Board of Director resolution ratifying the transfer to GTV
of the PBVI Certicficate, the assignment of the BTA’s and the PSP Shares GTV
(the “Subsidiaries Transfer”) for the Purchase Price.

1.4        Certificate of Declaration. Within ten business days subsequent to
its receipt of the Subsidiaries Transfer, GTV will provide a certificate of
declaration to PEYG detailing its assumption of the Debts, and GTV will notify
all of the holders of the Debts of its assumption of the obligations and
liabilities underlying the Debts and will within thirty business days subsequent
to GTV’s receipt of the Subsidiaries Transfer provide copies of such
notification documentation it presents the holders of the Debts to PEYG for its
records.

1.5        Assumption by GTV of ICC Case No. 14949/CCO. PEYG agrees, warrants
and guarantees that one hundred percent of all rights, title, interests,
entitlements, liabilities, obligations, awards, recovered damages, etc. (the
“ICC Liabilities & Awards”) resulting from International Chamber of Commerce
Case No. 14949/CCO (the “ICC Dispute”), which was commenced by PEYG and PBVI
jointly on April 27, 2007 against all of San Enrique Petrolera SA, Fernando
Melenchini, Roque Malenchini, Salvador Malenchini and Maria Teresa Rosa
Guistinian (together, “SEPSA, et al”) are the exclusive property of PBVI and
that PBVI will assume one hundred percent of the ICC Liabilities & Awards
resulting from the ICC Dispute.

1.6        Indemnification by PEYG of Marval, O’Farrell & Mairal. PEYG will
provide an indemnity to Marval, O’Farrell & Mairal of Buenos Aires, Argentina
(“MFA”) related to MFA’s outstanding accruals (the “MFA Debts”) that have been
jointly gauranteed by PEYG and PBVI under promissory notes (the “Promissory
Notes”) as attached for referrence as Exhibit E hereto, the MFA Debts are
detailed on Exhibit D and further related to MFA’s ten percent success fee (the
MFA Debts and the MFA success fee together, (the “MFA Proceeds”) as described
and secured under the indeminification contract attached as “Exhibit F” hereto,
whereby in the event that PEYG is mistakenly involved by the defendants to the
ICC Dispute as to being the receivor of any cash awards or any and all other
awards recovered as liquidated damages of any nature whatsoever arising as a
result of the ICC Dispute (the “Misdirected ICC Damages Awards”), PEYG shall
ensure that cash proceeds arising from PEYG’s receipt of the Misdirected ICC
Damages Awards amounting to the MFA Proceeds are immediately and in senior
priority transferred from PEYG to MFA at the direction of Xiemna Valle of MFA.

1.7        Release of GTV and PBVI Pursunt To Section 1.7. In the event that
PEYG receives any Misdirected ICC Damages Awards and is thereafter required to
make a payment to MFA pursuant to section “1.6” herein PEYG will provide within
a five business day period thereafter a full and complete release to GTV and
PBVI of any and all obligations required of GTV and PBVI pursuant to section
“1.5” herein related to the MFA Debts as detailed on Exhibit D and/or MFA
Proceeds.

1.8        Indemnification of the ICC Dispute. GTV and PBVI shall provide to
PEYG indemnification from both of GTV and PBVI for any and all future debts,
future liabilities and/or future actions that may arise as a result of or
related to the the ICC Dispute except for those agreements made between GTV &
PBVI and PEYG as detailed in sections “1.5”, “1.6”, “1.7” and “1.8” herein.

1.9        PEYG WARRANTY AND GUARANTEE TO GTV. PEYG WARRANTS AND GUARANTEES GTV
THAT IN THE EVENT THAT PEYG RECEIVES ANY MISDIRECTED ICC DAMAGES AWARDS THAT
PEYG SHALL WITHIN A FIVE BUSINESS DAY PERIOD TRANSFER ANY AND ALL RECEIVED
MISDIRECTED ICC DAMAGES AWARDS TO GTV, EXCEPT IF REQUIRED THOSE OFFSET PURSUANT
TO SECTIONS “1.6” AND “1.7” HEREIN.

--------------------------------------------------------------------------------

ARTICLE II
PEYG’s REPRESENTATIONS AND WARRANTIES

2.1        Corporate/Limited Liability Company Representations. PEYG makes the
following representations and warranties:

            (a) Incorporation/Qualification. PEYG is a Nevada corporation, duly
organized, validly existing and in good standing under the laws of the State of
Nevada.

            (b) Power and Authority. PEYG has all requisite power and authority
to own its interest in the PBVI Certificate and the PSP BTA’s, to execute and
deliver this Agreement, and to perform its obligations under this Agreement.

             (c) Authorization and Enforceability. This Agreement is duly and
validly authorized and constitutes the legal, valid and binding obligation of
PEYG, enforceable in accordance with its terms, subject, however, to the effects
of bankruptcy, insolvency, reorganization, moratorium and other laws for the
protection of creditors, as well as to general principles of equity, regardless
whether such enforceability is considered in a proceeding in equity or at law.

             (d) No Bankruptcy. There are no bankruptcy proceedings pending,
being contemplated by or threatened against PEYG.

            (e) Litigation. There are no actions, suits, ongoing governmental
investigations, written governmental inquiries or proceedings pending against
PEYG in any court or by or before any federal, state, municipal or other
governmental agency that would affect PEYG’s ability to consummate the
transaction contemplated hereby, or materially adversely affect PEYG’s ownership
of the PBVI Certificate and the PSP BTA’s.

ARTICLE III
GTV’s REPRESENTATIONS AND WARRANTIES

             GTV makes the following representations and warranties:

3.1        Organization and Standing. GTV is a Belize corporation duly
organized, validly existing and in good standing under the laws of Belize.

            (b) Power and Authority. GTV has all requisite power and authority
to own its interest in the PBVI Ceritificate and the PSP BTA’s, to execute and
deliver this Agreement, and to perform its obligations under this Agreement.

             (c) Authorization and Enforceability. This Agreement is duly and
validly authorized and constitutes the legal, valid and binding obligation of
GTV, enforceable in accordance with its terms, subject, however, to the effects
of bankruptcy, insolvency, reorganization, moratorium and other laws for the
protection of creditors, as well as to general principles of equity, regardless
whether such enforceability is considered in a proceeding in equity or at law.

             (d) No Bankruptcy. There are no bankruptcy proceedings pending,
being contemplated by or threatened against GTV.

            (e) Litigation. There are no actions, suits, ongoing governmental
investigations, written governmental inquiries or proceedings pending against
GTV in any court or by or before any federal, state, municipal or other
governmental agency that would affect GTV’s ability to consummate the
transaction contemplated hereby.

--------------------------------------------------------------------------------

ARTICLE IV
CLOSING


4.1        Governing Law. This Agreement and the transactions contemplated
hereby and any arbitration or dispute resolution conducted pursuant hereto shall
be construed in accordance with, and governed by, the laws of the Province of
British Columbia, Canada without reference to the conflict of laws principles
thereof.

4.2        Entire Agreement. This Agreement constitutes the entire understanding
among the parties, their respective partners, members, trustees, shareholders,
officers, directors and employees with respect to the subject matter hereof,
superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter.

4.3        Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto, and their respective successors and
assigns.

4.4        Limitation on Damages; Provision for Recovery of Costs and Attorney’s
Fees. The parties expressly waive any and all rights to consequential, special,
incidental, punitive or exemplary damages, or loss of profits resulting from
breach of this Agreement. The prevailing party in any litigation seeking a
remedy for the breach of this Agreement shall, however, be entitled to recover
all attorneys’ fees and costs incurred in such litigation.

4.5        No Third-Party Beneficiaries. This Agreement is intended to benefit
only the parties hereto and their respective permitted successors and assigns.

4.6        Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon and shall not impair the enforceability of any other provision of
this Agreement.

4.7        Waiver. No consent or waiver, express of implied, to or of any breach
or default in the performance of any obligation or covenant hereunder shall
constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligations hereunder.

             In witness whereof, the parties have executed this Agreement.

PLURIS ENERGY GROUP INC. GT VENTURE MANAGEMENT AG        
Per:________________________________ Per:________________________________


--------------------------------------------------------------------------------